*68OPINION.
Sterni-iagen :
All the facts are stipulated, and thus the Board is limited precisely in the scope of its consideration. It is contended that a commercial cremation corporation, by voluntarily setting aside a reserve called a “ maintenance fund ” for the purpose of performing some of its ordinary contractual obligations the actual cost of which is not known, which fund is so free from outside constraint that the corporation may “ borrow ” from it at will and so far as appears may limit its amount at will, has created a trust, itself the trustee. It is not an express trust, so it must be implied. The implication seems to rest on the covenant in the deed, the resolution of the directors establishing the fund, and the salesmen’s “ representations to purchasers.” But these constitute no more than a contractual obligation cognizable at common law and a means privately adopted by the corporation to fulfill it. We can find no ground upon which a court of equity would imply a trust or administer it. The decisions of. the Board which proceed upon an express trust either written or oral or under a state law, are not controlling here, there being neither words of trust nor public command. And of course the powers of this Board are such that its holding does not establish the trust or estop the petitioner to deny it if a grantee were to seek to enforce a trust obligation in chancery, as in Bourland v. Springdale Cemetery Assn., 158 Ill. 458; 42 N. E. 86. If it were a trust it would require consideration of section 219, but it does not appear whether the petitioner had regarded itself as required by that section to file a return as a trustee.
In our opinion, all of the amounts received by petitioner were within its gross income, and there is no warrant for treating any part of it as a separately identified sum as if petitioner never received it. Of course such sum as it expends or incurs annually in the perform-*69anee of its business functions, whether of maintenance or otherwise, is a proper deduction. See Springdale Cemetery Assn., 3 B. T. A. 223; Mead Construction Co., 3 B. T. A. 438.
Reviewed by the Board.

Judgment will he entered on 15 days' notice, under Rule 50.

Smith did not participate.